

116 S4496 IS: Bryce Raynor Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4496IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Labor to promulgate an occupational safety and health standard that requires covered employers to protect employees from injury and death related to grease trap manholes.1.Short titleThis Act may be cited as the Bryce Raynor Act of 2020.2.Occupational safety and health standard regarding grease trap manholes(a)DefinitionsIn this section, the terms employee and employer have the meanings given the terms in section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652). (b)Interim final standard(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Labor shall promulgate an interim final occupational safety and health standard protecting employees from death and injury related to grease trap manholes that—(A)shall be included as a new section in subpart D of part 1910 of title 29, Code of Federal Regulations or any successor subpart, with the heading Grease Trap Manholes; and (B)requires employers to protect all employees from falling in or tripping on grease trap manholes by—(i)ensuring that the grease trap manholes and surrounding areas are inspected regularly and in accordance with clause (iv) and maintained in a safe condition, consistent with paragraphs (1), (2), and (3) of section 1910.22(d) of such subpart; (ii)ensuring that, consistent with section 1910.28(b)(3) of such subpart, each employee—(I)is protected from falling through any grease trap manhole opening that is 4 feet (1.2 meters) or more above a lower level by a cover, guardrail system, travel restraint system, or personal fall arrest system; and(II)is protected from tripping into or stepping into or through any grease trap manhole opening that is less than 4 feet (1.2 meters) above a lower level by a cover or guardrail system; (iii)ensuring that each grease trap manhole opening—(I)has a cover that, consistent with the requirements of section 1910.29(e) of such subpart—(aa)is capable of supporting, without failure, at least twice the maximum intended load that may be imposed on the cover at any one time; (bb)is manufactured for commercial use;(cc)is secured by a bolt or locking mechanism to prevent accidental displacement; and(dd)is made of round cast iron, or metal of a similar construction rated for heavy road traffic, with sufficient weight to prevent unauthorized access; and(II)has a secondary protection device consisting of a screen or netting sufficient to prevent a person from falling into the grease trap manhole opening; and(iv)ensuring that each grease trap manhole and cover for a grease trap manhole opening is inspected twice a year to ensure that the cover is made of metal, locked, and can support twice the maximum intended load. (2)Notice and CommentNotwithstanding any other provision of section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655), the Secretary of Labor shall, prior to promulgating the interim final standard under paragraph (1), provide notice of the interim final standard and a 30-day opportunity for public comment.(3)Effective date of interim final standard(A)In generalThe interim final standard promulgated under paragraph (1) shall—(i)take effect on a date specified by the Secretary of Labor that is not later than 30 days after the date of promulgation, except that such interim final standard may include a reasonable phase-in period for the implementation of required engineering controls that take effect after such date;(ii)have the legal effect of, and be enforced in the same manner as, an occupational safety and health standard promulgated under section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)); and (iii)be in effect until the final standard described in subsection (c)(2) becomes effective and enforceable. (B)Failure to promulgateIf an interim final standard described in paragraph (1) is not promulgated by the date that is 2 years after the date of enactment of this Act, the provisions of such paragraph shall be in effect and enforced in the same manner as any standard promulgated under section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)) until such provisions are superseded in whole by an interim final standard promulgated by the Secretary that meets the requirements of paragraph (1). (c)Final standard(1)Proposed final standardNot later than 30 months after the date of enactment of this Act, the Secretary of Labor shall, pursuant to section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655), promulgate a proposed final standard protecting employees from death and injury related to grease trap manholes that shall include, at a minimum, the elements contained in the interim final standard promulgated under subsection (b). (2)Final standardNot later than 42 months after the date of enactment of this Act, the Secretary of Labor shall, pursuant to section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655), promulgate a final standard protecting employees from death and injury related to grease trap manholes. Such final standard shall include, at a minimum, the elements contained in the interim final standard promulgated under subsection (b). 